Citation Nr: 0311690	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  98-11 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for right gluteal 
muscle strain without typical sciatica, currently evaluated 
as 10 percent disabling. 

2.  Entitlement to nonservice-connected pension, including 
entitlement to an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 to September 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The issue of entitlement to nonservice-connected pension, 
including entitlement to an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(2) is the subject of 
the Remand that follows.


FINDING OF FACT

The veteran's service-connected right gluteal muscle strain 
without typical sciatica is manifested by low back pain and 
severe limitation of lumbar spine motion.  


CONCLUSION OF LAW

The schedular criteria for a 40 percent rating for the 
veteran's service-connected right gluteal muscle strain 
without typical sciatica have been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.27, 4.40-4.46, 4.71a, Diagnostic Code 5292 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  The veteran was provided with adequate notice as to 
the evidence needed to substantiate his claim and the reasons 
the claim was denied as set forth in the March 1998 rating 
decision, June 1998 Statement of the Case, and June 2002 
Supplemental Statement of the Case.  The veteran was not 
provided with notice of the VCAA.  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO obtained VA treatment records.  The RO afforded the 
veteran VA examinations in November 1997 and February 2002.  
The RO also scheduled a travel board hearing, which was held 
in December 2002.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  Any 
failures to provide notice or concerns raised by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) are considered moot 
given the outcome of this issue on appeal.  

The veteran's service-connected right gluteal muscle strain 
without typical sciatica is presently assigned a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), 
for characteristic pain on motion.  

The November 1997 VA examination report shows that the 
veteran complained of intermittent right gluteal pain with 
radiation into the right posterior thigh upon excessive use 
of right thigh only.  The examiner noted that the described 
pain was not typical of sciatica.  No pertinent findings were 
reported. 

At the February 2002 VA examination, the veteran complained 
of continuous back pain that gradually began three and a half 
years ago.  He reported that he had never undergone back 
surgery.  He took aspirin for pain, but did not use a crutch, 
brace, or other assistive device.  He indicated that he was 
unemployed due to back pain.  The physical examination 
revealed range of motion of the veteran's lumbar spine as 
follows:  forward flexion was 0 to 30 degrees; backward 
flexion was 0 to 10 degrees; lateral rotation was 0 to 30 
degrees on both sides; and lateral flexion was 0 to 30 
degrees on both sides.  The examiner observed that the 
veteran did not exhibit any sign of scoliosis or kyphosis.  
There was no bony tenderness on the spinous process or 
postural abnormality.  Spinal muscles were well-developed.  
There was no neurological abnormality.  The examiner noted 
that the veteran did not complain that the pain radiated 
anywhere.  The examiner's impression was low back pain.  The 
examiner commented that he reviewed the August 1999 magnetic 
resonance imaging (MRI) of the spine and did not find any 
pathology that indicated the veteran had a herniated disc, 
fracture, or any disease.  The examiner further commented 
that the veteran might have muscle pain which does not show 
up on a MRI, but there was no obvious muscle tumor or 
anything that could be seen on the MRI.  

VA treatment records dated from July 1997 to February 2002 
show periodic complaints of right hip pain and back pain.  

The medical evidence of record shows no evidence of muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in the standing position, which is the 
criteria for the next higher rating of 20 percent under 
Diagnostic Code 5295.  The veteran presented testimony that 
he suffered from muscle spasms, but none were objectively 
demonstrated at the recent examination.  Therefore, the 
veteran is not entitled to a higher rating under Diagnostic 
Code 5295.

The Board notes that a regulation is pending that 
standardizes normal ranges of motion of the spine for VA 
disability examination purposes, as both the range of motion 
of the spine considered to be normal and the method by which 
it is determined vary in different standard medical textbooks 
and books on disability evaluation.  It is currently up to 
the examiner to provide the particular baseline range of 
motion he or she considers normal.  The February 2002 VA 
examiner did not provide a baseline range of motion.  
Therefore, the Board refers to VA's instructions for 
performing physical examinations which do note what 
constitutes normal mobility for the low back.  Normal range 
of motion in the thoracolumbar (or lumbar) spine is the 
following:  0 to 90 degrees forward flexion; 0 to 30 degrees 
extension; 0 to 30 degrees, left and right lateral flexion; 
and 0 to 30 degrees left and right lateral rotation.  The 
February 2002 VA examination report shows that the veteran 
was only able to forward flex to 30 degrees, or one-third of 
normal range of motion, and only able to backward extend to 
10 degrees, or one-third of normal range of motion.  These 
findings probably show that the veteran has close to severe 
limitation of motion of lumbar spine.  There was no 
indication or suggestion made by the examiner that the 
veteran was exaggerating his symptoms.  Diagnostic Code 5292 
assigns a 40 percent rating for severe limitation of lumbar 
spine motion.  The Board finds that the veteran's overall low 
back disorder more closely approximates the criteria 
associated with a 40 percent evaluation under Diagnostic Code 
5292.  In making this determination, the Board considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2002), which 
address additional functional loss due to pain, weakness, 
excessive fatigability, etc.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The rating assigned by the Board is the maximum 
schedular rating available under Diagnostic Code 5292 and the 
formerly assigned Diagnostic Code 5295.   

The Board has considered other diagnostic codes for purposes 
of assessing whether the veteran may be entitled to a rating 
in excess of 40 percent under any of them. The February 2002 
physical examination was essentially negative except for the 
substantial limitation in lumbar spine motion previously 
noted.  There is no medical evidence of residuals of vertebra 
fracture, complete bony fixation of the spine, ankylosis of 
the lumbar spine, or intervertebral disc syndrome, so 
Diagnostic Codes 5285, 5286, 5289, and 5293 are not 
applicable.  The February 2002 examiner noted that there was 
no neurological abnormality found on the current examination 
and that a past MRI was negative.  Thus, there is no medical 
evidence of sciatica distribution, or for that matter, 
medical evidence of incomplete or complete paralysis of the 
sciatic nerve, so 38 C.F.R. § 4.124, Diagnostic Code 8520 is 
not applicable.   

Accordingly, the Board finds that the veteran's right gluteal 
muscle strain without typical sciatica or overall low back 
disability, as described above, more closely approximates the 
criteria for a 40 percent rating under Diagnostic Code 5292.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The record also does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  38 
C.F.R. § 3.321(b)(1)(2002).  The Board notes that 38 C.F.R. § 
4.1 (2002) provides that percentage ratings represent average 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions in civil occupations 
and are considered adequate to compensate for considerable 
loss of working time.  The veteran has been adequately 
compensated for the effect of his low back disability on his 
ability to perform his job duties under the regular rating 
schedule standards.  The Board finds that there has been no 
showing that the veteran's service-connected low back 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1)(2002) 
for assignment of an extraschedular evaluation.  


ORDER

A 40 percent rating for service-connected right gluteal 
muscle strain without typical sciatica is granted, subject to 
the law and regulations controlling the award of monetary 
benefits.  


REMAND

The veteran contends that he is entitled to nonservice-
connected pension, including consideration on an 
extraschedular basis.  

It appears from the decision Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) and its progeny that letters such as the 
RO's February 2002 letter are insufficient to satisfy the 
notice requirements under the VCAA to the extent that the 
February 2002 letter does not actually cite the VCAA.  Such 
notification must generally be provided by the RO.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304,-7305,-7316 (Fed. Cir. May 1, 2003).

After further review of the evidence, the Board notes that 
the RO should afford the veteran a new pension examination.  
The evidence of record includes VA treatment records dated 
from April 2001 to February 2002 that the veteran submitted 
at the December 2002 travel board hearing.  These records 
contain a problem list that includes several disorders and 
some new disorders such as prostatitis and eye pain.  The 
veteran also testified at the travel board hearing that he 
had been treated for depression.  It is unclear whether any 
of these disorders are chronic in nature.  Additional 
development to ensure that all claimed or demonstrated 
disabilities have been rated by the RO under 38 C.F.R. Part 4 
is necessary.  Also, each of the veteran's rated disabilities 
should be reviewed to determine the correctness of the rating 
assigned by the RO. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with actual notice of the VCAA.  
Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).

2.  The RO should schedule the veteran 
for a comprehensive VA pension 
examination specifically to ascertain the 
nature, severity, and permanence of all 
clinically identified physical and mental 
disabilities.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished. 
Specifically, the examiner should 
describe the level of disability 
attributable to each one of the medical 
disorders found on examination.  Where 
applicable, and if the veteran is found 
to have a musculoskeletal disorder, all 
ranges of motion should be reported in 
degrees, and the examiner should be asked 
to describe what the normal range of 
motion for the affected parts would be.  
The examiner should describe any 
functional limitation due to pain, 
including whether additional functional 
limitation is likely to result on use or 
during flare-ups.  Further, the examiner 
should give a full description of any 
limitation of activity imposed by each of 
the veteran's disabilities and express 
opinions as to whether the conditions are 
permanent, and the degree of interference 
with the veteran's ability to obtain and 
maintain gainful employment caused by 
each disability identified on 
examination.  The examiner should also 
state whether the veteran's disabling 
conditions are susceptible to improvement 
through appropriate treatment.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

3.  After undertaking any development 
deemed necessary to comply with the VCAA 
in addition to that specified above, the 
RO should review the expanded record.  
Thereafter, the RO should readjudicate 
the claim of entitlement to nonservice-
connected pension, including 
consideration on an extraschedular basis.  
To the extent that the benefits sought 
are not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The purpose of this REMAND is for due process and a 
readjudication of the claim   of entitlement to nonservice-
connected pension, including consideration on an 
extraschedular basis.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



